Filed 10/2/20 P. v. Fenn CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047014
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. 18-CR-04786 )

           v.

 JUSTIN FENN,

           Defendant and Appellant.


         Appellant Justin Fenn was convicted by jury trial of unauthorized use of personal
identifying information with a prior conviction. The trial court suspended imposition of
sentence, granted probation, imposed a one-year term in county jail (which was deemed
served), and directed placement into a residential treatment program. The court also
suspended imposition of any fines and fees.
         Appointed counsel filed an opening brief which states the case and the facts but
raises no issues. Fenn was notified of his right to submit written argument on his own
behalf within 30 days. The deadline has passed and we received no response.
         We have reviewed the entire record under People v. Wende (1979) 25 Cal. 3d 436
(Wende). (See also People v. Kelly (2006) 40 Cal. 4th 106 (Kelly).) We conclude there is
no arguable issue on appeal, and we affirm the judgment.
                                   I. BACKGROUND
A. Factual Background
       In 2018, a Santa Cruz County Sheriff’s deputy encountered Fenn at a 7-Eleven and
searched him. It was stipulated that the deputy lawfully contacted and searched Fenn.
The deputy found five completed checks and two identification cards in his sock, none of
which belonged to Fenn. One of the checks had water stains and appeared to have been
“washed,” meaning that someone had attempted to remove some of the ink. There was
no evidence that Fenn had attempted to cash any of the checks. The identification cards
belonged to real persons. Fenn had a prior conviction for the same crime alleged in this
case. In that case, Fenn had been found with three California driver’s licenses and a
Social Security card, none of which belonged to him.
B. Procedural Background
       The prosecution charged Fenn with a single count of unauthorized use of personal
identifying information with a prior conviction (Pen. Code, § 530.5, subd. (c)(2)). It was
alleged that Fenn had a prior strike conviction (Pen. Code, § 667, subd. (b)), that he was
ineligible to be sentenced to county jail based on the prior strike (Pen. Code, § 1170,
subds. (h)(3), (f)), and that he had served a prior prison term (Pen. Code, § 667.5, subd.
(b)). Fenn was convicted and sentenced as described above. At sentencing, the trial
court struck the allegation of a prior strike conviction and prior prison term.
                                    II. DISCUSSION
       We have reviewed the record under Wende, supra, 25 Cal.3d at p. 436 and Kelly,
supra, 40 Cal.4th at p. 106, and find that there is no arguable issue on appeal.
                                   III. DISPOSITION
       The judgment is affirmed.




                                              2
                           _______________________________
                           Greenwood, P.J.




WE CONCUR:




_________________________________
Grover, J.




________________________________
 Danner, J.




People v. Fenn
No. H047014